Exhibit 10.90

OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT

This OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Agreement”), is
entered into as of the 9th day of September, 2011, by and between Clean Coal
Solutions, LLC, a Colorado limited liability company, as Borrower (“Borrower”),
and CoBiz Bank, a bank doing business in the State of Colorado as Colorado
Business Bank, as Lender (“Lender”).

Recitals

 

A. Borrower and Lender are parties to a Credit Agreement dated as of March 30,
2011 (the “Existing Credit Agreement”), providing for a senior secured revolving
line of credit in the maximum principal amount of $10,000,000 (the “Line of
Credit”).

 

B. Borrower has requested, and Lender has agreed, to modify the terms and
conditions of the Existing Credit Agreement and certain other Loan Documents as
provided in (and subject to the terms and conditions of) this Agreement. Such
modifications include an increase in the maximum aggregate amount of the
Commitment for the Line of Credit from $10,000,000 to $15,000,000.

 

C. The Line of Credit and all other Obligations are secured by the Collateral.

 

D. Borrower has determined that it is in the best interests of Borrower to
execute and deliver this Agreement to Lender and to consummate the transactions
contemplated hereby.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Existing Credit Agreement. The term “Credit
Agreement,” when used herein, means the Existing Credit Agreement, as amended by
this Agreement and as further amended, restated, replaced, supplemented,
substituted or otherwise modified from time to time. The term “Loan Documents,”
when used herein, means the Credit Agreement, any present or future promissory
notes (including the Note, as defined in the Credit Agreement), each Loan
Notice, each Borrower Pledge Agreement and any and all other certificates,
documents or instruments delivered in connection with the this Agreement, the
Credit Agreement or the transactions contemplated herein, as the foregoing may
be amended, restated, replaced, supplemented, substituted or otherwise modified
from time to time.

2. Amendment to Existing Credit Agreement-Commitment Increase.

(a) The definition of “Commitment” in Section 1.1 of the Existing Credit
Agreement is hereby amended, effective as of the Effective Date (as hereinafter
defined), by amending and restating such definition in its entirety as follows:



--------------------------------------------------------------------------------

“Commitment” means the commitment of Lender to make Loans hereunder in an
initial amount of $15,000,000, as such amount shall be reduced from time to time
pursuant to Section 2.6(b) or Section 2.8.

Accordingly, the Commitment of Lender as of the Effective Date (taking into
account the above amendment), is $15,000,000, as such commitment may be reduced
from time to time pursuant to applicable terms and provisions of the Credit
Agreement.

(b) The definition of “Maturity Date” in Section 1.1 of the Existing Credit
Agreement is hereby amended, effective as of the Effective Date (as hereinafter
defined), by amending and restating such definition in its entirety as follows:

“Maturity Date” means March 30, 2013.

(c) The definition of “Amortization Date” in Section 1.1 of the Existing Credit
Agreement is hereby amended, effective as of the Effective Date (as hereinafter
defined), by amending and restating such definition in its entirety as follows:

“Amortization Date” means March 30, 2012.

(d) The definition of “Clean Coal Transaction LOI” in Section 1.1 of the
Existing Credit Agreement is hereby deleted.

(e) Section 5 of the Existing Credit Agreement is hereby amended (for corrective
purposes) by amending and restating subsection (c) of such Section 5 in its
entirety as follows:

“(c) the representations and warranties of Borrower contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing, except to the extent already qualified
by materiality, in which case the relevant representations and warranties shall
be true and correct in all respects on and as of the date of such Borrowing
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date or, to the extent already qualified by
materiality, they shall be true and correct in all respects as of such earlier
date).”

3. Other Agreements.

(a) Lender and Borrower agree that all of the Loan Documents are hereby amended
to reflect the amendments set forth in Section 2 of this Agreement and that,
except for the Amended Note described in Section 4 below, no further amendments
to any Loan Documents are required to reflect the foregoing. All references in
any document to the “Credit Agreement” or any “Loan Document” shall refer to the
Credit Agreement or such Loan Document, as amended pursuant to this Agreement.
All references in any document to the “Note” shall refer to the Note, as amended
and restated pursuant to the Amended Note.

(b) Except as specified in this Agreement or the Amended Note, the provisions of
the Existing Credit Agreement and the other Loan Documents shall remain in full
force and effect, and if there is a conflict between the terms of this Agreement
and those of the Existing Credit Agreement or any of the other Loan Documents,
the terms of this Agreement shall control.

 

2



--------------------------------------------------------------------------------

4. Conditions Precedent. The effectiveness of the amendments set forth in
Section 2 of this Agreement is subject to the satisfaction of the following
conditions (the date that all such conditions are satisfied, the “Effective
Date”):

(a) Closing Deliveries. Lender shall have received each of the following
documents, instruments and agreements, each of which shall be in form and
substance and executed in such counterparts as shall be acceptable to Lender and
each of which shall, unless otherwise indicated, be dated the Effective Date:

(i) an Amended and Restated Promissory Note payable to the order of Lender in
the amount of the Commitment (as increased pursuant to this Agreement),
substantially in the form of Exhibit A attached hereto (the “Amended Note”),
duly executed by Borrower;

(ii) a copy of the articles or certificate of incorporation, articles or
certificate of organization, or comparable charter documents, and all amendments
thereto, of Borrower and each Material Subsidiary, accompanied by a certificate
of a Manager of Borrower (on behalf of Borrower as to itself and in Borrower’s
capacity as the sole manager of each such Material Subsidiary) that such copy is
true, correct and complete on the Effective Date;

(iii) a copy of the operating agreement or comparable charter document, and all
amendments thereto, of Borrower and each Material Subsidiary, accompanied by a
certificate of a Manager of Borrower (on behalf of Borrower as to itself and in
Borrower’s capacity as the sole manager of each such Material Subsidiary) that
such copy is true, correct and complete on the Effective Date;

(iv) certain certificates and other documents issued by the appropriate
Governmental Authorities of such jurisdictions as Lender has requested relating
to the existence of Borrower and each Material Subsidiary and to the effect that
each such Person is in good standing with respect to the payment of franchise
and similar Taxes and is duly qualified to transact business in such
jurisdictions;

(v) a certificate of incumbency of all Managers of Borrower who will be
authorized to execute or attest to any Loan Document, dated the Effective Date,
executed by an authorized Manager of Borrower;

(vi) copies of resolutions or comparable authorizations approving this Agreement
and the other Loan Documents and authorizing the transactions contemplated by
this Agreement and the other Loan Documents (including without limitation the
Commitment increase contemplated by this Agreement), duly adopted by the board
of managers and, if applicable, members of Borrower accompanied by a certificate
of a Manager of Borrower that such copies are true, correct and complete copies
of resolutions duly adopted at a meeting of or (if permitted by applicable Law
and, if required by such Law, by the operating agreement or comparable charter
documents of Borrower) by the unanimous written consent of the board of managers
and, if applicable, members of Borrower, as applicable, and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified, or rescinded or revoked in any
respect, and are in full force and effect as of the Effective Date; and

 

3



--------------------------------------------------------------------------------

(vii) such other documents, certificates and instruments as Lender or its
counsel may have reasonably requested (provided that no legal opinions will be
required under this Section 4(a)), such documents, certificates and instruments
to be satisfactory to Lender or its counsel in all respects in its or their
reasonable discretion.

(b) Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with the transactions contemplated hereby and
the continuing operations of the Restricted Persons shall have been obtained and
be in full force and effect.

(c) Lien Searches. Lender shall have received (i) results of a recent search of
UCC filings in (A) the jurisdiction of the chief executive office and
jurisdiction of organization of Borrower and each Material Subsidiary and (B) to
the extent not covered by the foregoing clause (A), each jurisdiction where a
filing would need to be made in order to perfect Lender’s security interest in
the Collateral, (ii) copies of the financing statements on file in such
jurisdictions and (iii) evidence that no Liens exist other than Liens expressly
permitted by the Credit Agreement.

(d) No Default. As of the Effective Date, no Default or Event of Default has
occurred and is continuing under the Credit Agreement or any other Loan
Document.

(e) Closing Fees. Borrower shall have paid to Lender (i) a fully earned and
non-refundable amendment fee equal to $75,000.00 and (ii) any and all other
unpaid fees or other amounts, including legal fees and expenses, owing to Lender
as of the Effective Date.

5. Representations and Warranties. Borrower represents and warrants to Lender as
follows:

(a) As of the date of this Agreement, all of the outstanding Equity of Borrower
is owned by ADA-ES Inc. (42 2/19%), NexGen Refined Coal, LLC (42 2/19%) and GSFS
Investments I Corp. (15 15/19%).

(b) Set forth in Exhibit B attached hereto is a complete and accurate list of
all Subsidiaries of Borrower as of the date of this Agreement, including whether
each such Subsidiary is or is not a Material Subsidiary as of the date of this
Agreement. The outstanding Equity of all such Subsidiaries owned or held by
Borrower is validly issued, fully paid and non-assessable and is owned, free and
clear of all Liens (other than Permitted Liens described in clause (a) of the
definition of Permitted Liens set forth in the Credit Agreement) and of all
pre-emption rights and restrictions on transfer (other than restrictions on
transfer under applicable federal and state securities laws).

 

4



--------------------------------------------------------------------------------

(c) The Borrower hereby certifies to Lender that as of the date of this
Agreement and as of the Effective Date (taking into consideration the
transactions contemplated by this Agreement, including without limitation,
(i) this Agreement, the Credit Agreement, as amended by this Agreement, and the
Amended Note each constituting a “Loan Document” and (ii) the effectiveness of
the Commitment increase contemplated by Section 2) (i) all of the
representations and warranties of Borrower contained in the Credit Agreement and
each of the other Loan Documents are or shall be true and correct in all
material respects, except to the extent already qualified by materiality, in
which case the relevant representations and warranties shall be true and correct
in all respects on and as of the each such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date
or, to the extent already qualified by materiality, they shall be true and
correct in all respects as of such earlier date); and (ii) no “Default” or
“Event of Default” has occurred and is continuing under (and as defined in) the
Credit Agreement or any of the Loan Documents.

(d) Neither Borrower nor any Subsidiary is a party to or bound by any agreement
or instrument (other than the Loan Documents) or subject to any order of any
Governmental Authority or any charter or corporate restriction that is
prohibited by the terms of Section 8.13 of the Credit Agreement as of the date
of this Agreement or as of the Effective Date.

(e) As of the date of this Agreement and as of the Effective Date, none of the
Restricted Persons is in default under or with respect to any Material Agreement
that would reasonably be expected to have a Material Adverse Effect, or that
would, if such default had occurred after the date of this Agreement or the
Effective Date, as applicable, create an Event of Default under Section 10.1(f)
of the Credit Agreement.

(f) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan or any other extension
of credit hereunder, if any, made on the date hereof, after giving effect to the
application of the proceeds of such Loans or such extension of credit, Borrower
is and will be Solvent. Borrower does not intend to, nor will Borrower permit
any Material Subsidiary to, and Borrower does not believe that it, or any
Material Subsidiary will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any Material Subsidiary and the timing of the amounts of cash
to be payable on or in respect of its Indebtedness or the Indebtedness of
Borrower or any Material Subsidiary.

(g) Borrower has no defenses, offsets, claims or counterclaims to any of its
respective undertakings, obligations, agreements, guarantees or indemnities
under or with respect to, or to the enforcement of Lender’s rights and/or
remedies under or with respect to, any of the Loan Documents to which Borrower
is a party.

6. Reaffirmation Agreements. Borrower, with respect to each of the Loan
Documents to which it is a party, hereby:

(a) ratifies and confirms in favor of Lender all of Borrower’s respective
“Obligations,” “Secured Obligations,” or other applicable indebtedness,
liabilities and obligations under each Loan Document, and acknowledges and
agrees that such “Obligations,” “Secured Obligations,” or other applicable
indebtedness, liabilities and obligations remain in full force and effect; and

 

5



--------------------------------------------------------------------------------

(b) without limitation of Section 6(a) above, ratifies, reaffirms and reapproves
in favor of Lender the terms and provisions of each of the Loan Documents to
which Borrower is a party, including (without limitation) Borrower’s respective
pledges and other grants of liens and security interests pursuant to each such
Loan Document, which shall continue to secure all “Secured Obligations” under
(and as defined in) each such Loan Document, including (without limitation) all
additional “Secured Obligations” arising as a result of the Commitment increase
contemplated by this Agreement.

7. Miscellaneous.

(a) This Agreement is a Loan Document and shall be construed, administered and
applied in accordance with all of the terms and provisions of the Credit
Agreement.

(b) This Agreement, the Credit Agreement and the other Loan Documents, and all
other instruments, documents and agreements executed and delivered in connection
with this Agreement, the Credit Agreement and the other Loan Documents,
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof. There are no oral agreements among the
parties hereto. This Agreement may not be amended or modified orally, but only
by a written agreement executed by Borrower and Lender in accordance with
Section 12.5 (or any successor provision of such Section) of the Credit
Agreement.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permissible assigns.

(d) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF COLORADO AND THE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY PROPERTY INTENDED
AS SECURITY FOR THE OBLIGATIONS IS LOCATED NECESSARILY GOVERN (A) THE PERFECTION
AND PRIORITY OF THE LIENS IN FAVOR OF LENDER WITH RESPECT TO SUCH PROPERTY, AND
(B) THE EXERCISE OF ANY REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH
PROPERTY.

(e)(i) Borrower hereby irrevocably submits to the jurisdiction of any Colorado
State or Federal court sitting in the District of Colorado over any action or
proceeding arising out of or relating to this Agreement and Borrower hereby
irrevocably agrees that all claims with respect to such action or proceeding may
be heard and determined in such Colorado State or Federal court. Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the delivery by Federal Express or other nationally recognized
overnight delivery service of copies of such process to such Person at its
address specified in Section 12.1 of the Loan Agreement. Borrower agrees that a
final judgment on any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

(ii) Nothing in this Section 7(e) shall affect any right of Lender to serve
legal process in any other manner permitted by Law or affect the right of Lender
to bring any action or proceeding against Borrower or any of its Subsidiaries or
their respective properties in the courts of any other jurisdictions.

 

6



--------------------------------------------------------------------------------

(iii) To the extent that Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Person hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement and the other Loan Documents.

(f) Borrower shall pay all of the expenses incurred by the Lender in connection
with the transactions contemplated by this Agreement in accordance with
Section 12.3 of the Credit Agreement.

(g) All representations, warranties and covenants made by or on behalf of
Borrower (or, if applicable any Subsidiary) herein or in any of the other Loan
Documents or in any certificate or other instrument delivered by it or in its
behalf under the Loan Documents shall be considered to have been relied upon by
Lender and shall survive the delivery to Lender of such Loan Documents or the
extension of the Loans (or any part thereof), regardless of any investigation
made by or on behalf of Lender.

(h) Time is of the essence hereof with respect to the dates, terms and
conditions of this Agreement and the documents to be delivered pursuant hereto.

(i) If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future Laws effective during the term thereof,
such provision shall be fully severable, this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part thereof, and the remaining provisions thereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance therefrom. Furthermore, in lieu of
such illegal, invalid, or unenforceable provision there shall be added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid and enforceable.

(j) The section headings herein are for convenience only and shall not affect
the construction hereof.

(k) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Subject to the terms and conditions herein
set forth, this Agreement shall become effective when Lender shall have received
counterparts hereof signed by the parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, portable document
format (.pdf) transmission or electronic communication in accordance with the
terms of Section 12.1(b) of the Credit Agreement shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

7



--------------------------------------------------------------------------------

(l) Borrower acknowledges and agrees that: (i) the acceptance by Lender of this
Agreement and the Amended Note shall not be construed in any manner to establish
(or indicate) any course of dealing on the part of Lender, including (without
limitation) the providing of any notice or the requesting of any acknowledgment
or consent not otherwise expressly provided for in any of the Loan Documents
with respect to any future amendment, waiver, supplement or other modification
to any of the Loan Documents, or any arrangement contemplated by any of the Loan
Documents; and (ii) this Agreement, the Amended Note and the amendments provided
for in this Agreement and the Amended Note are not intended to and shall not
constitute (A) a waiver by Lender of Borrower’s or any other Restricted Person’s
compliance with any covenants, or a waiver of any other Defaults or Events of
Default, under this Agreement, the Credit Agreement or any of the other Loan
Documents under any circumstances, or (B) a waiver of any future violations of
any covenants, Defaults, Events of Default or any other provision of the this
Agreement, the Credit Agreement or any of the other Loan Documents. Without
limiting the foregoing, except as specifically set forth herein, Lender
continues to reserve all rights and remedies available to Lender under the
Credit Agreement and the other Loan Documents, under law (including without
limitation Article 9 of the Uniform Commercial Code) and at equity.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Omnibus Amendment
and Reaffirmation Agreement as of the date first written above.

 

BORROWER:

 

CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company

By:  

/s/ Charles S. McNeil

  Charles S. McNeil, Manager

 

COBIZ:

 

COBIZ BANK

By:  

/s/ Doug Pogge

  Doug Pogge, Senior Vice President

[Signature Page to Omnibus Amendment and Reaffirmation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED

REVOLVING PROMISSORY NOTE

 

Lender: CoBiz Bank    Denver, Colorado Principal Amount: $15,000,000   
September 8, 2011

For value received, the undersigned, CLEAN COAL SOLUTIONS, LLC, a Colorado
limited liability company (“CCS” or “Borrower”), hereby promises to pay to the
order of the Lender set forth above (together with its successors and assigns,
“Lender”), the Principal Amount set forth above or, if less, the aggregate
unpaid principal amount of all Loans by Lender to Borrower, payable at such
times, and in such amounts, as are specified in the Credit Agreement. Borrower
also promises to pay interest on the aggregate unpaid principal amount of the
Loans from the date hereof until this Amended and Restated Revolving Promissory
Note (this “Note”) is fully paid, at the rates, at the times and in the manner
provided in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America and in immediately available funds to Lender at the payment office or
address specified in the Credit Agreement.

This Note is the “Note” referred to in, and is entitled to the benefits of, the
Credit Agreement dated March 30, 2011 by and between CoBiz Bank, as Lender, and
CCS, as Borrower, as amended by that certain Omnibus Amendment and Reaffirmation
Agreement dated as of September 8, 2011 by and between CoBiz Bank, as Lender,
and CCS, as Borrower (together with any further amendments, restatements,
extensions, renewals, replacements, supplements or modifications thereto, the
“Credit Agreement”). All capitalized terms contained in this Note shall possess
the same definitions set forth in the Credit Agreement unless specifically
defined otherwise herein.

The Credit Agreement, among other things, (a) provides for the making of the
Loans by Lender to Borrower during the Draw Period in an aggregate amount not to
exceed at any time, the outstanding Principal Amount set forth above, the
indebtedness of Borrower resulting from such Loans being evidenced by this Note
and (b) contains provisions for acceleration of the maturity of the unpaid
principal amount of this Note upon the happening of certain stated events and
also for prepayments on account of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Note is secured, among other things, by the Collateral described in the
Credit Agreement and the Collateral Documents.

This Note is subject to voluntary and mandatory prepayment, in full or in part,
in accordance with, and subject to the terms of, the Credit Agreement.

In the event this Note is not paid when due, Borrower hereby agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees and legal expenses, whether or not legal proceedings
are commenced, and Lender shall be entitled to all the rights and remedies set
forth in the Credit Agreement and the other applicable Loan Documents.



--------------------------------------------------------------------------------

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT, AND SHALL BE DEEMED TO HAVE BEEN
MADE AT, DENVER, COLORADO. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF COLORADO (WITHOUT REFERENCE TO COLORADO CONFLICTS OF LAW
PRINCIPLES), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY APPLICABLE FEDERAL
LAW. BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY COLORADO STATE OR
FEDERAL COURT SITTING IN THE DISTRICT OF COLORADO, IN THE EVENT OF ANY
LITIGATION PERTAINING TO THE NEGOTIATION, EXECUTION, AND DELIVERY OF THIS NOTE
OR THE OTHER LOAN DOCUMENTS, THE ENFORCEMENT OF ANY INDEBTEDNESS, LIABILITY,
OBLIGATION, RIGHT OR REMEDY DESCRIBED HEREIN OR THEREIN, OR ANY CLAIM, DEFENSE,
SETOFF OR COUNTERCLAIM IN CONNECTION HEREWITH OR THEREWITH.

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR LENDER TO ENTER INTO THE CREDIT
AGREEMENT AND EXTEND CREDIT AND OTHER FINANCIAL ACCOMMODATIONS TO BORROWER,
BORROWER HEREBY WAIVES ITS RIGHTS TO DEMAND A JURY TRIAL IN THE EVENT OF ANY
LITIGATION PERTAINING TO THE NEGOTIATION, EXECUTION, AND DELIVERY OF THIS NOTE
OR THE OTHER LOAN DOCUMENTS, THE ENFORCEMENT OF ANY OBLIGATION, RIGHT OR REMEDY
DESCRIBED HEREIN OR THEREIN, OR ANY CLAIM, DEFENSE, SETOFF OR COUNTERCLAIM IN
CONNECTION HEREWITH OR THEREWITH.

This Note amends and restates, without novation, the Revolving Promissory Note
dated March 30, 2011 in the original principal amount of $10,000,000, issued by
the Borrower in favor of the Lender.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Revolving Promissory Note on the date first above written.

 

CLEAN COAL SOLUTIONS, LLC By:  

/s/ Charles S. McNeil

  Charles S. McNeil, Manager

Acknowledged and Agreed:

 

COBIZ BANK By:  

/s/ Doug Pogge

  Doug Pogge, Senior Vice President

[Signature Page to Amended and Restated Revolving Promissory Note - CoBiz Bank]



--------------------------------------------------------------------------------

Exhibit B

Subsidiaries of Borrower

 

Existing Subsidiary

  

Material Subsidiary as of

September    , 2011?

AEC-NM, LLC, a Colorado limited liability company

   YES

AEC-TH, LLC, a Colorado limited liability company

   YES

AEP-CC, LLC, a Colorado limited liability company

   NO

AEP-TC, LLC, a Colorado limited liability company

   NO

AEP-KC, LLC, a Colorado limited liability company

   NO

AEP-Kam, LLC, a Colorado limited liability company

   NO

Am-C, LLC, a Colorado limited liability company

   YES

Am-S, LLC, a Colorado limited liability company

   NO

Aq-S, LLC, a Colorado limited liability company

   NO

Con-C, LLC, a Colorado limited liability company

   YES

Dy-B, LLC, a Colorado limited liability company

   YES

Dom-K, LLC, a Colorado limited liability company

   NO

KCP-La, LLC, a Colorado limited liability company

   NO

KCP-S, LLC (formerly known as Dom-S, LLC, a Colorado limited liability company)

   YES

MWG-J, LLC, a Colorado limited liability company

   NO

MWG-P, LLC, a Colorado limited liability company

   NO

MWG-WC, LLC, a Colorado limited liability company

   NO

NIP-MC, LLC, a Colorado limited liability company

   NO

NIP-S, LLC, a Colorado limited liability company

   NO

TVA-A, LLC, a Colorado limited liability company

   YES

X-K, LLC, a Colorado limited liability company

   NO

 

Exhibit B-1